Citation Nr: 1505825	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  08-33 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from June 2003 to September 2006.

This appeal to the   Board of Veterans' Appeals (Board) arose  from a February 2007 rating decision as part of the Benefits Delivery at Discharge (BDD) program.  In the February 2007 rating decision, RO, inter alia, granted the Veteran's claim for service connection for status-post multiple head concussion with residual concussion headaches and migraine headaches, and assigned an initial 10 percent rating, effective September 26, 2006.  In February 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2008 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2008.

The Board notes that the purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.

As the Veteran disagreed with the initial rating assigned following the award of service connection for this disability, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In August 2013, the agency of original jurisdiction (AOJ) awarded service connection for migraine headaches and assigned a separate 30 percent rating, effective September 26, 2006.  The AOJ, in an August 2013 supplemental statement of the case (SSOC), then recharacterized the disability on appeal as a TBI.

In July 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge  at the RO.  A hearing transcript has been associated with the record.

This appeal was processed using the paperless, electronic Veterans Benefits Management System (VBMS)  claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the Virtual VA  file reveals a copy of the July 2014 hearing transcript.  The remaining documents in Virtual VA are either duplicative of those contained in the VBMS paperless file or irrelevant to the issue on appeal. 

As a final preliminary matter, the Board notes that, in a July 2014 VA Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ), the Veteran filed a petition to reopen a claim for service connection for a left knee disorder.  The Veteran also filed a VA Form 21-8940, Application for Increased Compensation Based on Unemployability (TDIU), due to service-connected TBI, posttraumatic stress disorder (PTSD) and status-post right knee fracture () in July 2014.  These claims have not been addressed by the AOJ.  As such, these matters are not properly before the Board, and are thus referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  From the September 26, 2006 effective date of the award of  service connection until March 18, 2013, the Veteran subjectively described his TBI as consisting of headaches and dizziness; there was no objective evidence of multi-infarct dementia associated with brain trauma or a TBI that was rated as "2" in one or more facet.

3.  Beginning on March 18, 2013, the Veteran subjectively described his TBI as consisting of headaches, hypersensitivity to light, dizziness and insomnia and the objective evidence shows that the TBI was rated as "2" or higher in three facets; the TBI was not shown to be rated as a "3" in one or more facets or "total" in the consciousness facet.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a TBI, for the period from September 26, 2006 through March 17, 2013, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (as in effect prior and since October 23, 2008). 

2.  The criteria for a  40 percent rating for a TBI, from March 18, 2013, are  met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

An April 2006 pre-rating letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for head injury residuals.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  

After the February 2007  's award of service connection for what was then characterized as status-post multiple head concussion with residual concussion headaches and migraine headaches, and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, a May 2008 letter set forth the applicable criteria for higher ratings for brain disease due to trauma under the former diagnostic criteria, while an August 2012 SSOC set forth the applicable criteria for higher ratings for residuals of a TBI under the revised diagnostic criteria.  The timing and form of each  suffices, in part, for Dingess/Hartman).

Notably,  neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the record consists of the report of the VA examinations as well as the Veteran's service and VA treatment records.  The Board notes that, during the July 2014 hearing, the Veteran testified that he was only receiving psychiatric treatment.  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, along with various written statements provided by the Veteran and his representative, on his behalf, in support of his claim.  The Board finds that no further AOJ action on the claim, prior to appellate consideration, is required.

As for the Board hearing, the  Veteran was provided the opportunity to orally set forth his contentions during his hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court Court of Appeals for Veterans (Court) held that 38 C.F.R.  § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 
Here, during the July 2014 hearing, the undersigned identified  the issue on appeal.  The Veteran provided testimony regarding his TBI and headache symptoms.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned pertaining to the Veteran's current treatment and the bases for denial of the claim.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  
Although the undersigned did not explicitly suggest the submission of any specific evidence, the hearing discussion did not reveal the presence of any outstanding evidence; hence, any omission in this regard was not prejudicial to the Veteran.  As such, the hearing was legally sufficient.

The Board further finds that the hearing did not disclose the need for action to further develop evidence for consideration in the evaluation of this claim.  In this regard, the Board notes the Veteran's contentions, detailed during the July 2014 hearing, that his March 2013 VA examination was inadequate because the examiner did not address the full spectrum of cognitive impairment and that the examination concluded after the examiner determined that the Veteran's symptoms were attributed to his posttraumatic stress disorder.  The specific cognitive impairments that were not addressed by the examiner were not identified by the Veteran or his representative.  A review of the March 2013 VA TBI Disability Benefits Questionnaire (DBQ) report reveals that each facet considered in the evaluation of cognitive impairment was addressed by the examiner.  Further, there is no indication in the report that the examination concluded prematurely for any reason.  Finally, the Board notes that neither the Veteran nor his representative have alleged that the Veteran's TBI has worsened since this last examination.  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's claim for a higher rating and no further examination is necessary.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Higher Rating for TBI

The Veteran contends that his TBI warrants a higher rating throughout the appeal period due to the severity of his cognitive impairment and headaches.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

The following analysis is therefore undertaken with the possibility that "staged rating" (assignment of different ratings  for distinct periods of time, based on the facts found) may be warranted.  

Historically, the Veteran's mild TBI has been rated  under Diagnostic Code 8045.  

Prior to October 23, 2008, Diagnostic Code 8045 provided that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (as in effect  prior to October 23, 2008).

The criteria for rating TBI were revised during the pendency of this appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008 but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R.      § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if "3" is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review. VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

The relevant evidence in the record includes the Veteran's VA treatment records, as well as a reports of VA examinations conducted in June 2006 and March 2013.  This evidence establishes that there was no multi-infarct dementia associated with brain trauma found on objective examination.  As of March 18, 2013, the evidence establishes that the TBI was rated as a "2" or higher in two facets.
 
Considering the pertinent facts in light of the former and revised applicable rating criteria, the Board finds that, for the e period prior to March 18, 2013-extending from the September 26, 2006 effective date of the award of service connection up to the date of the March 2013 VA examination, , the Veteran's TBI does not warrant a rating higher than the assigned 10 percent rating.  However, as of March 18, 2013, the Board finds that the Veteran's TBI warrants a 40 percent rating.

For the  period prior to March 18, 2013, the Veteran subjectively reported that his TBI symptoms included headaches and dizziness in the June 2006 VA examination.  The Board also notes that the Veteran failed to appear for an Internal Medicine VA examination that was scheduled in August 2011.  The relevant evidence is negative for, and the Veteran has not alleged, suffering from multi-infarct dementia associated with brain trauma and a higher rating is not warranted under former Diagnostic Code 8045.  In addition, the record does not establish that a TBI that was rated as "2" in one or more facet under the revised diagnostic criteria.  A rating in excess of 10 percent is therefore not assignable prior to March 18, 2013 under either the former or revised diagnostic criteria, as applicable.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective prior and since October 23, 2008).

For the period beginning on March 18, 2013,  under  revised Diagnostic Code 8045, a rating in excess of 10 percent would require a "total" evaluation to be assigned for one or more facets or a "2" to be assigned as the highest level of facet.  The Veteran's judgment, social interaction, motor activity and consciousness were found to be normal in the March 2013 VA examination.  The March 2013 VA examiner also found that there was objective evidence of mild memory impairment on the neurocognitive screening testing, that the Veteran was always oriented to person, time, place and situation and that his motor activity was normal most of the time but mildly slowed at times due to apraxia.  Visual spatial orientation was found to be mildly impaired as the Veteran reported difficulty following directions and navigating to unfamiliar places while neurobehavioral effects occasionally interfered with workplace and social interaction due to symptoms such as anger, irritability and being "tongue tied" in this examination.  Comprehension or expression was found to be only occasionally impaired in this examination as he reported it was difficult to find words and that he becomes "tongue tied."  Finally, the Veteran reported subjective symptoms such as chronic headaches, hypersensitivity to light, dizziness and insomnia in the examination.  As detailed below, the highest level of severity for any facet was "2" under the revised criteria and a rating of 40 percent is therefore warranted for this appellate period.

The rating assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one rating  is assigned for all the applicable facets.  A higher rating  is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.  The Board notes-as detailed in the Introduction-that the Veteran has been awarded a separate rating for migraine headaches.

A level of severity of "2" has been assigned for the Memory, attention, concentration, executive functions facet, indicating that an examiner has found evidence such as objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  A higher level of severity of "3" is not warranted unless an examiner finds evidence such as objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  

A level of severity of "0" has been assigned for the Judgment facet, indicating that an examiner has found evidence of normal judgment.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  A level of severity of "0" has been assigned for the Social interaction facet, indicating that an examiner has found evidence that social interaction is routinely appropriate.  A higher level of severity of "1" is not warranted unless an examiner finds evidence that social interaction is occasionally inappropriate. 

A level of severity of "0" has been assigned for the Orientation facet, indicating that an examiner has found evidence such as always oriented to person, time, place, and situation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.   A level of severity of "1" has been assigned for the Motor activity (with intact motor and sensory system) facet, indicating that an examiner has found evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).  A higher level of severity of "2" is not warranted unless an examiner finds evidence such as motor activity mildly decreased or with moderate slowing due to apraxia. 

A level of severity of "1" has been assigned for the Visual spatial orientation facet, indicating that an examiner has found evidence such as mildly impaired. Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system).  A higher level of severity of "2" is not warranted unless an examiner finds evidence such as moderately impaired.  Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS (global positioning system).  A level of severity of "2" has been assigned for the Subjective symptoms facet, indicating that an examiner has found evidence of three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

A level of severity of "2" has been assigned for the Neurobehavioral effects facet, indicating that an examiner has found evidence of one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  A higher level of severity of "3" is not warranted unless an examiner finds evidence of one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.   A level of severity of "1" has been assigned for the Communication facet, indicating that an examiner has found evidence such as comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas.  A higher level of severity of "2" is not warranted unless an examiner finds evidence such as inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas. 

As noted, the rating  assigned for cognitive impairment and other residuals of TBI not otherwise classified are based upon the highest level of severity for any facet as determined by examination.  Only one rating is assigned for all the applicable facets.  The evaluation assigned is 40 percent based upon the highest severity level of "2," which was assigned for the following facets: memory, attention, concentration, executive functions; subjective symptoms and neurobehavioral effects.

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings as the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, support assignment of a 40 percent rating beginning on March 18, 2013 but do not support a higher rating pursuant to any applicable criteria prior to that time. 

The Board has also considered the Veteran's assertions as to the severity of his TBI, and in no way discounts the Veteran's asserted difficulties or his assertions that his disability should be rated higher.  However, it must be emphasized that the assignment of disability ratings for residuals of a TBI are derived by a mechanical application of the rating schedule to the severity for each facet of cognitive impairment are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination based on the results of the studies of record.  Cf. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the neuropsychiatric results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R.  § 3.321(b)(1)(cited in the August 2013 SSOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. §3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. §3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate either disability.  

The Board further  notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional cognitive impairment that has not been attributed to the service-connected disability, and a separate rating has been assigned for headaches residual to the TBI .  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of this claim for extra-schedular .  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no suggestion that the TBI actually or effectively has rendered the Veteran unemployable.  The Veteran reported full-time work in security until October 2008 in a July 2014 VA Form 21-8940.  A March 2013 VA TBI examiner noted the Veteran's reports of problems communicating effectively due to "losing" words and found the Veteran had difficulty with concentration and memory.  However, the examiner determined that the Veteran was able to work despite such symptoms.  Moreover, the  Veteran has attributed his purported inability to work to the combined effects of his TBI, PTSD and knee disabilities  in the July 2014 VA Form 21-8940.  Under these circumstances, the Board finds that no claim for a TDIU due solely to service-connected TBI has been raised as a component of the current claim for higher rating, and need not be addressed.

For all the foregoing reasons, the Board finds that a 40 percent, but no higher, rating for a TBI for the period beginning on March 18, 2013  is warranted. but that no rating higher than that assigned is warranted before or after that date .  The Board has applied the benefit-of-the-doubt doctrine in awarding the 40 percent rating, but finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent prior to March 18, 2013 or in excess of 40 percent from that date.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-53  (1990). 






ORDER

Ann initial rating in excess of 10 percent for TBI, prior to March 18, 2013, is denied.

A 40 percent rating for TBI, from  March 18, 2013 is granted, subject to the legal authority governing the payment of compensation benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


